 


110 HR 2212 IH: To require the President to close the Department of Defense detention facility at Guantanamo Bay, Cuba, and for other purposes.
U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2212 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2007 
 Ms. Harman (for herself and Mr. Abercrombie) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To require the President to close the Department of Defense detention facility at Guantanamo Bay, Cuba, and for other purposes. 
 
 
1.Required closure of Guantanamo Bay detention facility 
(a)Closure of detention facilityNot later than one year after the date of the enactment of this Act— 
(1)the President shall close the Department of Defense detention facility at Guantanamo Bay, Cuba; and 
(2)all detainees detained at such facility shall be removed from the facility and— 
(A)transferred to a military or civilian detention facility in the United States and charged with a violation of United States or international law and tried in an Article III court or military legal proceeding before a regularly-constituted court; 
(B)transferred to a military or civilian detention facility in the United States without being charged with a violation of law if the detainee may be held as an enemy combatant or detained pursuant to other legal authority as Congress may authorize; 
(C)transferred to an international tribunal operating under the authority of the United Nations with jurisdiction to hold trials of such individuals; 
(D)transferred to their country of citizenship or a different country for further legal process, provided that such country provides adequate assurances that the individual will not be subject to torture or cruel, inhuman, or degrading treatment; or 
(E)released from any further detention. 
(b)Immigration statusThe transfer of an individual under subsection (a) shall not be considered an entry into the United States for purposes of immigration status. 
 
